Citation Nr: 1010724	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patellae of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patellae of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
trochanteric bursitis of the left hip.

4.  Entitlement to an evaluation in excess of 10 percent for 
trochanteric bursitis of the right hip.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and bipolar disorder.




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 
	
The Veteran testified at a video-conference hearing in 
January 2010.  At the hearing, the Veteran submitted 
additional evidence with a waiver of initial RO 
consideration. 

Although the Veteran filed a specific claim of entitlement to 
service connection for PTSD, her medical treatment reports 
reflect treatment for bipolar disorder.  Consequently, she 
has an implied claim for service connection for an acquired 
psychiatric disorder, to include PTSD and bipolar disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

The Board notes that a claim for a psychiatric disorder, 
diagnosed as dysthymic disorder and histrionic personality 
traits, was previously denied in a February 1987 rating 
decision.  The Veteran's current psychiatric claim to 
include, entitlement to service connection for PTSD and a 
bipolar disorder, however, require de novo consideration as 
the claim pertains to additional conditions not previously 
diagnosed or considered in the prior decision.  See Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include a bipolar disorder 
and PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2009, the Veteran withdrew her claims of entitlement 
to increased evaluations for chondromalacia patellae of the 
left knee, chondromalacia patellae of the right knee, 
trochanteric bursitis of the left hip and trochanteric 
bursitis of the right hip.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to an 
increased evaluation for chondromalacia patellae of the left 
knee have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to an 
increased evaluation for chondromalacia patellae of the right 
knee have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 
20.202, 20.204.

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to an 
increased evaluation for trochanteric bursitis of the left 
hip have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 
20.202, 20.204.

4.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to an 
increased evaluation for trochanteric bursitis of the right 
hip have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 
20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In August 2008, the Veteran submitted a substantive appeal 
indicating that she wished to appeal all issues listed in the 
July 2008 statement of the case.  This perfected her appeal 
as to her claims of entitlement to increased evaluations for 
chondromalacia patellae of the knees, and trochanteric 
bursitis of the hips.

A substantive appeal may be withdrawn on the record at a 
hearing by the Veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

In a June 2009 VA Form 646, the representative indicated that 
the Veteran was satisfied with regard to the rating decision 
entered concerning claims of entitlement to increased 
evaluations for chondromalacia patellae of the knees, and 
trochanteric bursitis of the hips.  The representative's 
statement is sufficient to represent a withdrawal of these 
issues on appeal.  

As the Veteran has withdrawn her appeal concerning claims of 
entitlement to increased ratings for chondromalacia patellae 
of the knees, and trochanteric bursitis of the hips, there 
remain no allegations of error of fact or law for appellate 
consideration with respect to these issues.  The Board 
therefore has no jurisdiction to review these issues.

ORDER

The appeal of the claim of entitlement to an evaluation in 
excess of 10 percent for chondromalacia patellae of the left 
knee is dismissed.

The appeal of the claim of entitlement to an evaluation in 
excess of 10 percent for chondromalacia patellae of the right 
knee is dismissed.

The appeal of the claim of entitlement to an evaluation in 
excess of 10 percent for trochanteric bursitis of the left 
hip is dismissed.

The appeal of the claim of entitlement to an evaluation in 
excess of 10 percent for trochanteric bursitis of the right 
hip is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD and bipolar 
disorder.  The Board finds that additional development is 
necessary prior to the adjudication of this claim.

The Veteran alleges that on January 26, 1986, she was 
sexually assaulted after leaving the Enlisted Men's Club in 
Adak, Alaska.  She described being raped by a Marine who 
later stalked her.  She indicated that she never reported or 
told anyone in-service about the rape, but that she was 
transferred to Naval Hospital in Bremerton, Washington, for 
medical treatment and was eventually diagnosed as having a 
conversion disorder.  

Service treatment records associated with the claims file are 
negative for a diagnosis of or treatment for PTSD or in-
service sexual assault.  During a February 1986 psychiatric 
consultation, the Veteran reported being mistrustful of men 
since being raped at the age of 10.  She asserted that she 
had trouble in the Navy due to her passive nature when 
dealing with aggressive men.  

A Medical Board report dated in April 1986 notes that the 
Veteran reported being raped by an unnamed adult male at the 
age of 10.  She indicated that she remained mistrustful of 
the motives of men from that time on.  She stated that after 
graduation from high school, she joined the Navy in the hopes 
that she would mature and get over some of her fears, but she 
continued to have trouble when dealing with "aggressive 
men" because of her own passive nature.  She felt that she 
was easily taken advantage of and this led to many of her 
difficulties at work.  She was described as non-functional at 
her duty station.  She was diagnosed as having a conversion 
disorder manifested by various physical disorders and some 
depressive symptoms without any pathological basis to explain 
them.  The medical board opined that the conversion disorder 
had its onset prior to service and was not aggravated during 
service.       

Subsequent post-service treatment records revealed that the 
Veteran has been diagnosed as having PTSD and bipolar 
disorder since 2004.  The treatment records reflect the 
Veteran's accounts of sexual assault prior to service, during 
service and following service in 1990.

The Veteran testified at the January 2010 hearing that she 
initially sought private psychiatric treatment for her in-
service trauma in 1994 or 1995 while she was living in New 
Jersey, however, those private treatment records are not 
currently associated with the claims file.  The RO should 
contact the Veteran to obtain a name and address of this 
facility so that the records can be obtained.  

Finally, in light of the evidence of record, the Veteran 
should be afforded VA psychiatric and psychological 
examinations to ascertain the nature and etiology of any 
acquired psychiatric disorder, to include a bipolar disorder 
and PTSD, and their relationship to service, if any.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that she provide a name and 
address for all private facilities or 
health care professionals who provided 
psychiatric treatment in 1994 or 1995 in 
New Jersey.  Thereafter, the RO should 
attempt to secure any identified record.  
If no such records are available or if the 
Veteran fails to authorize VA to obtain 
these records on her behalf, a notation 
should be included in the claims file 
indicating as such.  

2.  Thereafter, schedule the Veteran for 
VA psychiatric and psychological 
examinations.  The claims folder and a 
copy of this REMAND must be made available 
to the examiners.  The examiners should 
elicit a complete history from the 
Veteran.  Following all appropriate 
studies the examiners must opine for each 
psychiatric disorder diagnosed whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that the disorder 
was incurred in or aggravated in service.  

The examiners must opine whether the 
appellant's in-service psychiatric 
pathology was the prodromal phase of any 
currently diagnosed psychiatric disorder.  
The examiner must describe all findings in 
detail and provide a complete rationale 
for all opinions offered. 

In preparing the opinion the examining 
psychologist and physician must note the 
following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
etiology of any diagnosed psychiatric 
disorder is unknowable.

The VA examiners must append a copy of 
their curriculum vitae to their examination 
reports.

3.  After reviewing the examiners reports 
for complete compliance with this remand, 
the RO should readjudicate the claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD and bipolar disorder.  If the claim 
is denied, a supplemental statement of the 
case must be issued, and the appellant and 
her representative offered an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


